             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 1 of 21




 1 Burt Rosenblatt, AZ Bar No. 014023
   ELY BETTINI ULMAN & ROSENBLATT
 2 3200 N. Central Avenue, Ste. 1930

 3 Phoenix, Arizona 85012
   Telephone (602) 230-2144
 4 Facsimile (602) 264-9337
   burt@eburlaw.com
 5

 6   In association with:

 7   Rajeev K. Mittal, CA Bar No. 293463*
 8   WATERS KRAUS & PAUL
     222 N. Pacific Coast Highway, Suite 1900
 9   El Segundo, CA 90245
     Telephone (310) 414-8146
10
     Fax (310) 414-8156
11   Admitted Pro Hac Vice

12   Attorneys for Plaintiffs
13
                                IN THE UNITED STATES DISTRICT COURT
14
                                    FOR THE DISTRICT OF ARIZONA
15

16
     Joanne Victoria Encisco, et al.                      No. CV-18-08214-PCT-JJT
17
                                  Plaintiff,
18                                                        JOINT [PROPOSED]
                        vs.
19                                                        CASE MANAGEMENT PLAN
     3M Company, et al.
20

21                                Defendants.

22            Pursuant to the Court’s Order Setting Rule 16 Scheduling Conference and Rule 26(f) of the
23   Federal Rules of Civil Procedure (FRCP), Plaintiff JoAnn Victoria Encisco (Plaintiff) and
24   Defendants, jointly, submit the following Joint Proposed Case Management Plan. The Joint
25   Proposed Case Management Plan is submitted following the conference of counsel required by
26 FRCP 26(f) and in anticipation of the Rule 16 Case Management Conference scheduled before

27 this Court on November 27, 2018 at 9:30 am.

28
     4839-6145-2416.1                                   1
                                    JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 2 of 21




 1            The deadline for Responses to Mandatory Initial Discovery (“MID”) established by

 2 General Order 17-08, including the obligation to seasonably supplement remain in full force and

 3 effect. The deadlines established in this Order in no way supersede the obligation to make MID

 4 required by General Order 17-08. Any party that has not made MID must do so by close of

 5 business, November 19, 2018.

 6          1. Nature of the Case:

 7            A. Plaintiff’s Claims and Legal Bases Therefor:

 8            Plaintiff JoAnn Victoria Encsico brings this action under A.R.S. § 12-611, et. seq. of

 9   Arizona’s Wrongful Death Act in a representative capacity for and on behalf of herself and

10   surviving beneficiaries for all damages allowable under the statute.

11            Plaintiff alleges that her Decedent, Emmanuel Encisco, Jr. (“Mr. Encisco”) was exposed to

12   asbestos through his work (both for pay and in his personal life) with and around asbestos-

13   containing products manufactured, distributed, and/or supplied by Defendants. Plaintiff asserts

14   theories of negligence, products liability, gross negligence, negligence per se, conspiracy, aiding

15   and abetting, and loss of consortium. All theories of liability are premised upon the similar

16   underlying facts that Defendants’ asbestos-containing products were unreasonably dangerous and

17   despite foreknowledge of the hazards of such products, Defendants failed to warn Mr. Encisco of

18   those hazards.      Mr. Encisco’s exposure to these products was the proximate cause of his

19   malignant mesothelioma, a disease that is known to be caused by asbestos exposure, which

20   caused his death.

21            Plaintiff further alleges that Defendants’ actions were willful, intentional, reckless,

22   malicious and characterized by an evil mind thereby warranting the assessment of punitive

23   damages.

24            Mr. Encisco was a Navy veteran, carpenter and pipelayer who was diagnosed with

25   malignant mesothelioma on or about June 27, 2017 and passed away from that disease less than

26   one year later on May 8, 2018. He resided in Cottonwood, Arizona at the time of his diagnosis

27   and death. He left behind four children: Plaintiff JoAnn Encisco, Emmanuel Encisco, III, Josie

28
     4839-6145-2416.1                                    2
                                     JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 3 of 21




 1   Hammond, and David Encisco.

 2            Mr. Encisco, also known as “Manny,” served in the United States Navy from 1956 to

 3   1959. He completed basic training in San Diego in 1956, and after a brief leave was assigned to

 4   the USS Burton Island (AG-88) (Ice Breaker) for a tour in Alaska. He was then reassigned in

 5   approximately 1958 to the USS Passumpsic (AO-17), a tanker.              He was stationed on the

 6   Passumpsic until his discharge in 1959.

 7            Aboard the Burton Island, he was a member of the “deck force,” and his job duties

 8   required that he perform maintenance on all areas of the ship. Aboard the Passumpsic, he worked

 9   on deck force for about a year and as a cook for the brief remainder of his time on board until his

10   discharge in 1959. His deck force duties required him to perform maintenance in all areas of the

11   ship. His duties as a cook required him to visit, albeit rarely, the boiler rooms directly below the

12   kitchen to deliver food to workers in the boiler and engine rooms while they worked. This Naval

13   work exposed Mr. Encisco to asbestos from asbestos-containing equipment for which Defendants

14   are responsible.

15            After the Navy, Manny returned home to the Flagstaff area, married his wife, Mary, and

16   began working various jobs in the Flagstaff area, including: miller at Southwest Lumber from

17   1959 to 1965; munition operator at the Navajo Army Depot from 1965 to 1973; owner of his own

18   bakery in the early 1970s; and truck driver for CTI from 1972 to 1973.

19            In 1973, Manny moved to Cottonwood, Arizona and began working for Cottonwood Water

20   Works, a private contractor hired by the City of Cottonwood, and began laying municipal water

21   pipe for the city's water distribution. Manny was on a three-man team that repaired broken pipes,

22   laid new pipe, installed septic tanks and other “sandwich jobs” assigned by their employer.

23   Manny was there for 10 years, ending in 1983. Manny had to dig up broken pipe, some of which

24   was asbestos-cement (a/c) pipe, some ductile iron. He had to cut out the damaged portion, mill

25   the ends to accept a replacement piece cut and mill the replacement piece. He also laid new pipe

26   for the growing city. This required him to cut, mill, tap, file, rasp and handle the a/c pipe. He

27   was exposed to visible dust from a/c pipe on a daily basis. In addition to water pipe, they used a/c

28
     4839-6145-2416.1                                  3
                                   JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 4 of 21




 1   pipe to connect houses to new septic tanks they were installing. The a/c pipe used on these jobs is

 2   attributable to at least one Defendant in this matter.

 3            After Cottonwood Water Works, Mr. Encisco worked as a Welder in the Clarkdale,

 4   Arizona area until 1989, after which he worked various jobs for Arroyo Roble Clinic from 1990

 5 to 1994, including work as a cook and bus driver. Finally, from 1994 to 2000, Mr. Encisco

 6 worked as a mechanic for the City of Clarkdale, performing maintenance and electrical work on

 7 various City vehicles.

 8            In his personal life, Mr. Encisco performed 2-3 brake jobs per year for most of his adult

 9 life, mostly with asbestos-containing brakes, for which Defendants are responsible.            He also

10 performed a few personal home remodel jobs on his home and the homes of friends and family,

11 ranging from the early 1970s to the mid-1980s. Some of those jobs involved the use of asbestos-

12 containing joint compound, for which Defendants are responsible. He purchased the brakes and

13 joint compound from local stores, including those for which Defendants are responsible.

14            Mr. Encisco was never warned about the asbestos-related hazards of the products he

15 worked with despite the Defendants which are responsible for those products possessing actual or

16 constructive knowledge of those hazards.

17            B. Defendants Legal Defenses and the Bases Therefor:

18          Defendants deny Plaintiff has accurately summarized the facts of this case in Section I(A),

19 above, and that, among other things, Plaintiff’s summary of the facts is inconsistent with the

20 deposition testimony previously given by Mr. Encisco.            Defendants each dispute that their

21 products caused the injuries and damages alleged in Plaintiff’s Complaint and that their products

22 were defective. Defendants each assert that any failure to warn was not a cause of the injuries and

23 damages alleged in Plaintiff’s Complaint. Defendants also assert that the conduct, acts, omissions

24 or negligence of third persons, including but not limited to Mr. Encisco’s employers, intervened and

25 superseded the negligence, responsibility or strict liability, if any, of each Defendant, in causing Mr.

26 Encisco’s alleged injuries. Defendants cannot be liable to Plaintiff for an amount greater than that

27 represented by the degree or percentage of fault, if any, attributable to each Defendant that

28
     4839-6145-2416.1                                   4
                                    JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 5 of 21




 1   produced Plaintiff’s claimed damages. A.R.S. § 12-2501, et seq. “The proximate cause of the

 2   incident giving rise to the action was a use or consumption of the product that was for a purpose,

 3   in a manner or in an activity other than that which was reasonably foreseeable or was contrary to

 4   any express and adequate instructions or warnings appearing on or attached to the product or on

 5   its original container or wrapping, if the injured person knew or with the exercise of reasonable

 6   and diligent care should have known of such instructions or warnings.” A.R.S. § 12-683(3).

 7   Some defendants also assert that as bulk suppliers of raw materials to sophisticated users and/or

 8   sophisticated purchasers they cannot be liable to end-users of the sophisticated users’ or

 9   purchasers’ finished products and as bulk suppliers of raw materials to manufacturers of finished

10   products they cannot be liable to end-users of the finished products. Additional defenses are

11   asserted in Defendants’ answers to Plaintiff’s Complaint and are incorporated herein.           Some

12   Defendants allege that they cannot be held liable to Plaintiff for component parts incorporated into

13   their equipment, or for thermal insulation or other asbestos-containing products applied to their

14   equipment by others. Some Defendants allege that they cannot be liable to Plaintiff as a matter of

15   law under Boyle v. United Technologies Corp. Some Defendants assert that their products only

16   contained chrysotile asbestos and that chrysotile did not cause or contribute to Mr. Encisco’s alleged

17   mesothelioma, rather that Mr. Encisco’s disease was caused by amphibole forms of asbestos. Those

18   Defendants against which successor liability claims have been asserted deny that successor

19   liability exists and/or that those claims have been properly asserted. Defendants assert that they

20   cannot be held liable for damages to the extent that those for whom damages are sought have

21   failed to mitigate damages and that such damages are not recoverable. Defendants also assert the

22   state-of-the-art defense.

23          2. Elements Necessary to Prove Causes of Action and Affirmative Defenses:

24          Causes of Action:

25               A. Negligence

26            In order to prove negligence, Plaintiff must prove that:

27
                        (1) Defendants owed Plaintiff’s Decedent a duty of care;
28
     4839-6145-2416.1                                      5
                                       JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 6 of 21




 1                      (2) Defendants breached that duty by act or omission;

 2
                        (3) The breach of that duty caused the injury complained of; and
 3
                        (4) That Plaintiff was damaged.
 4
     Plaintiff must show that the defendant, by his act or omission, violated a duty incumbent upon
 5
     them which has caused the injury complained of. The Nitro-Glycerine Case (1872) 82 U.S. 524,
 6
     537. The duty is violated by “the omission to do something which a reasonable man, guided by
 7
     those considerations which ordinarily regulate the conduct of human affairs, would do, or doing
 8
     something which a prudent and reasonable man would not do.” Id. at 536.
 9
                 B. Strict Product Liability
10
              In order to prove that Defendants are liable under a theory of strict products liability,
11
     Plaintiff must prove that Defendants sold a product in a defective condition unreasonably
12
     dangerous to the user or consumer or to his property and that this product caused physical harm to
13
     the ultimate consumer or his property. In order to prove this claim, Plaintiff must also prove that
14
     the Defendants were engaged in the business of selling such a product, and the product is
15
     expected to and does reach the consumer without substantial change in the condition in which it is
16
     sold. Restatement (second) of Torts § 402A(1) (1965). Liability lies with such a Defendant even
17
     if the Defendant has exercised all possible care in the preparation and sale of its product and the
18
     user or consumer has not bought the product from or entered into any contractual relation with the
19
     seller. Id. at § 402A(2).
20
                 C. Gross Negligence
21
              In order to prove Gross Negligence, Plaintiff must prove all elements of Negligence as
22
     outlined above and further prove that Defendant acted with a greater want of care than is implied
23
     by the term “ordinary negligence.” Milwaukee & St. P.R. Co. v. Arms (1875) 91 U.S. 489, 495.
24
     “Gross negligence” has also been defined as “a callous indifference or a thoughtless disregard for
25
     the consequences of one’s act or failure to act.” Smith v. Wade (1983) 461 U.S. 30. A gross-
26
     negligence claim additionally requires a showing of “[g]ross, willful, or wanton
27

28
     4839-6145-2416.1                                      6
                                       JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 7 of 21




 1   conduct.” Armenta v. City of Casa Grande, 205 Ariz. 367, ¶ 20, 71 P.3d 359, 364 (App.

 2   2003), quoting Williams v. Thude, 180 Ariz. 531, 539, 885 P.2d 1096, 1104 (App. 1994).

 3               D. Negligence Per Se

 4            In order to prove Negligence Per Se, Plaintiff must prove all elements of Negligence as

 5 outlined above. However, as to the second element of Negligence, the “breach” of a duty owed to

 6 Plaintiff by either act or omission, the jury need not consider whether the defendant’s actions

 7 were reasonable or not. The defendant’s actions are assumed to be unreasonable if the conduct

 8 violates an applicable rule, regulation, or statute. The Plaintiff must still prove that the conduct

 9 violated the statute or rule and caused the accident, but the standard of care is assumed.

10            As to Statutory Violations, an actor is negligent if, without excuse, the actor violates a

11 statute that is designed to protect against the type of accident the actor’s conduct causes, and if the

12 accident is within the class of person the statute is designed to protect. Restatement (3d) on Torts:

13 Liability for Physical Harm, § 14 Statutory Violations as Negligence Per Se (2010).

14               E. Conspiracy; Aiding and Abetting

15            Conspiracy and Aiding and Abetting can be analyzed together under the Restatement (2d)

16   of Torts § 876 (1979).

17            In order to prove conspiracy, Plaintiff must prove that the Defendant acted in concert with

18   another or pursuant to a common design with another to do a tortious act resulting in harm to

19   Plaintiff. Restatement (2d) of Torts § 876(a) (1979). See also Comments on § 876(a) [which sets

20   forth that the “acting in concert” and “common design” rules are often called “conspiracy”].

21   Arizona defines conspiracy as “two or more people agree to accomplish an unlawful purpose, or

22   to accomplish a lawful object by unlawful means, causing damages.” Wells Fargo Bank v. Ariz.

23   Laborers, Teamsters & Cement Masons Local No. 395 Pension Trust Fund, 201 Ariz. 474, 498,

24   38 P.3d 12, 36 (2002) (en banc) (quoting Baker v. Stewart Title & Trust of Phx., 197 Ariz. 535,

25   542, 5 P.3d 249, 256 (Ct. App. 2000)).

26            Aiding and abetting liability rests on three elements: (1) the primary tortfeasor must

27   commit a tort that injures the plaintiff; (2) the defendant must know that the primary tortfeasor’s

28
     4839-6145-2416.1                                   7
                                    JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 8 of 21




 1   conduct breached a duty owed by the primary tortfeasor to the plaintiff; and (3) the defendant

 2   must substantially assist or encourage the primary tortfeasor’s wrongful conduct. Restatement

 3   (2d) of Torts § 876(b) (1979).

 4               F. Loss of Consortium

 5          As an initial matter, loss of consortium is a derivative claim and an element of damages, as

 6 opposed to an independent cause of action. In other words, first Plaintiff must establish liability

 7 for one of the underlying torts alleged prior to a loss of consortium analysis. Assuming Plaintiff

 8   establishes liability for an underlying tort, Loss of Consortium, sometimes known as “loss of

 9   society,” can be proven with evidence that Plaintiff has been deprived of the benefits of her

10   family relationship with the Decedent due to injuries caused by the tortfeasor.

11          Affirmative Defenses:

12
            A. State of the Art
13
            A defendant must prove that the plans or designs for the product or the methods and
14
     techniques of manufacturing, inspecting, testing, and labeling the product conformed with the
15
     state of the art at the time the product was first sold by the defendant. “State of the art” means the
16
     technical, mechanical, and scientific knowledge of manufacturing, designing, testing, or labeling
17
     the same or similar products that was in existence and reasonably feasible for use at the time of
18
     manufacture. Revised Arizona Jury Instruction (Civil) 5th, Product Liability 7; A.R.S. § 12-
19
     683(1); A.R.S. § 12-681(6); Golonka v. General Motors, 204 Ariz. 575, 593, 65 P.3d 956, 974
20
     (2003).
21
            B. Alteration/Modification of Product
22
            A defendant must prove:
23
            1.          A third party or parties altered or modified the product after the product was
24
     manufactured or sold by the defendant;
25
            2.          The alteration or modification was not reasonably foreseeable; and
26
            3.          The alteration or modification of the product was a cause of Mr. Encisco’s injuries.
27
            Revised Arizona Jury Instruction (Civil) 5th, Product Liability 8; A.R.S. § 12-683(2).
28
     4839-6145-2416.1                                      8
                                       JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 9 of 21




 1          C. Misuse of Product

 2          A defendant must prove:

 3          1.          The product was used for a purpose, in a manner or in an activity which was not

 4   reasonably foreseeable or contrary to any express and adequate instructions and/or warnings

 5   appearing on or attached to the product, or on its original container or wrapping, and Mr. Encisco

 6   knew, or with the exercise of reasonable and diligent care should have known, of the warnings

 7   and/or instructions; and

 8          2. Such use of the product was a cause of Mr. Encisco’s injury.

 9          Revised Arizona Jury Instruction (Civil) 5th, Product Liability 9; A.R.S. § 12-683(3);

10   Jimenez v. Sears Roebuck & Co., 183 Ariz. 399, 904 P.2d 861 (1995).

11
            D. Knowledgeable/Sophisticated Users
12
            A defendant must prove that Emmanuel Encisco and/or his employer(s) were knowledgeable
13
     and sophisticated users of asbestos and asbestos-related products, and that the defendant provided
14
     complete, accurate, and appropriate warnings about the product. See Watts v. Medicis Pharm.
15
     Corp., 239 Ariz. 19, 24, 365 P.3d 944, 949 (2016).
16
            E. Apportionment of Fault to Non-Parties
17
            The fault of designated non-parties will be based on the same legal theories asserted by
18
     Plaintiff in her Complaint, including on the following legal theories: negligence, strict product
19
     liability, including failure to warn, and negligence per se. Plaintiff has listed the elements for
20
     these above.
21
            F. Mitigation of Damages / Avoidable Consequences
22
            To prove the defense of failure to mitigate damages or (avoidable consequences), a
23
     defendant must prove (1) that plaintiff, Emmanuel Encisco, did not make reasonable efforts to
24
     prevent or reduce damages; (2) if plaintiff had acted reasonably, he could have prevented or
25
     reduced damages; and (3) the amount of plaintiff’s damages that could have been prevented or
26
     reduced through reasonable efforts. Revised Arizona Jury Instructions (Civil) 5th Contracts
27
     No. 23.
28
     4839-6145-2416.1                                     9
                                      JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 10 of 21




 1          3. Issues in Dispute:

 2            A. Plaintiffs’ Position:

 3            Plaintiff anticipates that Defendants will dispute whether and to what extent Mr. Encisco

 4 was exposed to their asbestos-containing products. Plaintiff further anticipates that Defendants

 5 will dispute that Mr. Encisco’s exposure to asbestos, either via their respective products or as a

 6 whole, caused his mesothelioma. Finally, Plaintiff anticipates that Defendants will dispute the

 7 nature and extent of Plaintiff’s damages.

 8            B. Defendants’ Position:

 9            Some defendants anticipate that Plaintiff may dispute that chrysotile asbestos does not

10 cause mesothelioma. Some defendants will allege that it was Mr. Encisco’s exposure to pipe

11 insulation and other amphibole containing products in the U.S. Navy and at other locations that

12 was the sole cause of his mesothelioma. Some defendants will argue that they cannot be held

13   liable to Plaintiff for third-party products allegedly used in connection with their equipment. It is

14   anticipated that Plaintiff will contend that Mr. Encisco was exposed to each Defendants products

15   or materials and each Defendant will dispute that. It is not yet known whether Defendants will

16   dispute Mr. Encisco’s mesothelioma diagnosis, as Defendants have not yet had the opportunity to

17   examine Mr. Encisco’s pathology materials and complete medical records.

18          4. Jurisdiction:

19            Plaintiffs filed this action the Arizona Superior Court for Coconino County. Defendant

20 Parker-Hannifin Corporation removed the action from the Superior Court pursuant to 28 U.S.C.

21 §§ 1332, 1441, 1446 and Local Rule 3.6. This Court has original jurisdiction over this action

22 under 28 U.S.C. § 1332(a)(2) founded on diversity of citizenship.

23            There are no parties who have not been served or who have not yet entered in appearance.

24            All parties are subject to the Court’s jurisdiction. Plaintiff is a citizen of the State of

25 Arizona.

26            Defendant 3M COMPANY (f/k/a MINNESOTA MINING AND MANUFACTURING) is

27 a Delaware corporation registered to do business in Arizona, and has its principal place of

28
     4839-6145-2416.1                                   10
                                    JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 11 of 21




 1   business at 3M Center Income Tax 224-5N-40, Building 224-5N-40, St. Paul, Minnesota 55144-

 2   1000.

 3            Defendant ACE HARDWARE CORPORATION is a Delaware corporation registered to

 4   do business in Arizona, and has its principal place of business at 2200 Kensington Court, Oak

 5   Brook, Illinois 60523.

 6            Defendant AUTOZONE, INC. f/k/a AUTO SHACK INC. is a Nevada corporation

 7   registered to do business in Arizona, and has its principal place of business at 3030 Poplar

 8   Avenue, Memphis, Tennessee 38111.

 9            Defendant CERTAINTEED CORPORATION is a Delaware corporation registered to

10 do business in Arizona, and has its principal place of business at 20 Moores Road, Malvern,

11 Pennsylvania 19355.

12            Defendant GENUINE PARTS COMPANY (sued individually and as successor-in-

13   interest to NATIONAL AUTOMOTIVE PARTS ASSOCIATION a/k/a NAPA) is a Georgia

14 corporation registered to do business in Arizona, and has its principal place of business at 2999

15 Wildwood Parkway, Atlanta, Georgia 30339.

16            Defendant HONEYWELL INTERNATIONAL INC. (sued individually and as

17   successor-in-interest to ALLIEDSIGNAL, INC. successor to BENDIX CORPORATION) is a

18   Delaware corporation registered to do business in Arizona, and has its principal place of business

19   at 115 Tabor Road, Morris Plains, New Jersey 07950.

20            Defendant INGERSOLL-RAND COMPANY is a New Jersey corporation registered to

21   do business in Arizona, and has its principal place of business at 800-E Beaty Street, Davidson,

22   North Carolina 20836.

23            Defendant PARKER-HANNIFIN CORPORATION (sued individually and as

24   successor-in-interest to SACOMO-SIERRA, INC.) is an Ohio corporation registered to do

25   business in Arizona, and has its principal place of business at 6035 Parkland Blvd, Cleveland,

26   Ohio 44124.

27

28
     4839-6145-2416.1                                 11
                                  JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 12 of 21




 1            Defendant PROBUILD HOLDINGS LLC (sued individually and as successor-in-interest

 2 to LANOGA CORPORATION, successor-in-interest to BABBITT BROTHERS TRADING

 3 COMPANY) is a Delaware corporation and has its principal place of business at 2001 Bryan

 4 Street, Suite 1600, Dallas, Texas 75234.

 5            Defendant UNION CARBIDE CORPORATION is a New York corporation registered to

 6 do business in Arizona, and has its principal place of business at 2030 Dow Center Midland,

 7 Michigan 48674.

 8          5. Parties Not Served or Who Have Not Appeared

 9               Not Applicable.

10          6. Names of Parties Not Subject to the Court’s Jurisdiction

11               Not Applicable.

12          7. Dispositive or Partially Dispositive Issues:

13            The parties anticipate that there will be Motions for Summary Judgment/Summary

14 Adjudication, as well as Motions seeking to exclude or limit expert testimony.

15          8. Whether Case is Suitable for Assignment to Magistrate or Special Master:

16               The parties agree that the case need not be assigned to a Magistrate or Special Master.

17          9. Related Cases:

18            There are no related cases pending before other judges of this Court or before other courts.

19          10. Outstanding Issues With Mandatory Initial Discovery Responses:

20            At this time, there are no outstanding issues with respect to mandatory initial discovery

21 responses.

22          11. Proposed Deadlines:

23                      (a)   filing motions to amend the Complaint or to join additional parties;
                              December 14, 2018
24
                        (b)   if a patent case, exchange of patent claim constructions and filing of
25
                              claim construction opening brief, response, and reply; N/A
26
                        (c)   completion of all fact discovery; June 28, 2019
27
                        (d)   disclosure of expert testimony by Plaintiff(s) under Fed. R. Civ. P.
28
     4839-6145-2416.1                                     12
                                      JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 13 of 21




                              26(a)(2); July 5, 2019
 1
                        (e)   disclosure of expert testimony by Defendant(s) under Fed. R. Civ. P.
 2
                              26(a)(2); August 23, 2019
 3
                        (f)   disclosure of rebuttal expert testimony; September 20, 2019
 4
                        (g)   disclosure of all witnesses, exhibits and other matters under Fed. R.
 5
                              Civ. P. 26(a)(3); October 25, 2019; and Plaintiff disclosure of all fact
 6                            witnesses; January 4, 2019
 7                      (h)   closure of all discovery; November 29, 2019
 8                      (i)   completing good faith discussions of settlement December 13, 2019
 9                      (j)   filing dispositive motions, including Daubert motions; January 31, 2020
                        (k)   Plaintiff shall disclose the following information as required by ARS § 12-
10

11                            782(B): (a) For each personal injury claim that the plaintiff has filed against
12                            an asbestos trust, a copy of the final executed proof of claim, all trust
13
                              documents, including trust claims materials, trust governance documents,
14
                              any documents reflecting the current status of the claim and, if the claim is
15

16                            settled, all documents relating to the settlement of the claim; and (b) A list of
17                            each personal injury claim that the plaintiff reasonably anticipates filing
18
                              against an asbestos trust, including the name, address, and contact
19
                              information for the asbestos trust and the amount that the plaintiff anticipates
20

21                            claiming against the asbestos trust; November 30, 2018; Plaintiffs shall also

22                            supplement such disclosure within ten (10) days of any future claim
23
                              submission to an asbestos bankruptcy trust; As allowed by ARS § 12-782(H),
24
                              Defendants may file a motion to identify an asbestos trust not named by the
25

26                            Plaintiff by June 28, 2019.

27                      (l)   disclosure of Defendants’ Non-party at Fault Designations; July 26, 2019.
28
     4839-6145-2416.1                                      13
                                       JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 14 of 21




 1            12.       The scope of discovery, including any suggested changes in the limitations on

 2   discovery imposed by the Federal Rules of Civil Procedure, and whether discovery should be

 3   conducted in phases or should be limited to or focused upon particular issues. For example, where

 4 dispositive motions will be filed (e.g., motions for summary judgment on a statute of limitations

 5 defense), counsel should consider limiting discovery to the issue at hand until the Court has ruled

 6 on the motion;

 7            The scope of discovery does not require any limitations, nor should it be conducted in

 8 phases or limited to particular issues.

 9            13.       Estimated length of trial, and any suggestions for shortening the trial;

10            At this time, the parties estimate that the trial will last for 21 days. Depending on the

11 course of this litigation, and any rulings made by the Court, the parties may subsequently have

12 suggestions for the Court to shorten the trial. The parties will bring any suggestions to Court at

13 that time.

14            14.       Whether a jury trial has been requested and whether the request for a jury trial is

15 contested. If the request for a jury trial is contested, the Proposed Case Management Plan shall set

16 forth the reasons that a trial by jury is in dispute;

17            A jury trial has been requested and no party contests that request.

18            15.       The prospects for settlement, including any request to have a settlement

19 conference before another United States District Judge or a Magistrate Judge, or any other request

20 of the Court for assistance in settlement efforts;

21            No prospects for settlement exist at this time. However, the parties agree that continued

22 dialogue about settlement amongst counsel during the pendency of the matter is important and the

23 parties agree to have informal discussions regarding settlement throughout the progression of the

24   case. In addition, the parties welcome input before another United States District Judge or a

25 Magistrate Judge in any fashion in attempts to settle the case.

26 ///

27 ///

28
     4839-6145-2416.1                                       14
                                        JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 15 of 21




 1            16.       In class actions, the proposed dates for class certification proceedings and other

 2 class management issues. Such certification will result in the case being reassigned to the

 3 complex track for case management purposes (see LRCiv 16.2);

 4            Not applicable.

 5            17.       Whether any unusual, difficult, or complex problems or issues exist that require

 6 this case to be placed on the complex track for case management purposes (see LRCiv 16.2); and

 7            None.

 8            18.       Any other matters that counsel believe will aid the Court in resolving this case in

 9 a just, speedy, and inexpensive manner. However, the parties may not opt out of compliance with

10 the provisions of General Order 17-08.

11            None at this time.

12

13 IT IS FURTHER ORDERED:

14

15
     Date:_____________________                           ______________________________
                                                          Honorable John J. Tuchi
16                                                        Judge of the United States District Court
                                                          District of Arizona
17

18
     CONSENTED AND APPROVED
19

20   Dated this 19th day of November, 2018.                  WATERS, KRAUS & PAUL
21                                                             /s/ Rajeev K. Mittal
                                                         By: ________________________
22                                                           Rajeev K. Mittal
                                                             222 N. Pacific Coast Highway, Suite 1900
23                                                           El Segundo, CA 90245

24                                                           Burt Rosenblatt, Esq.
                                                             ELY, BETTINI, ULMAN & ROSENBLATT
25
                                                             3200 N. Central Avenue, Suite 1930
26                                                           Phoenix, Arizona 85012

27                                                           Attorneys for Plaintiffs

28
     4839-6145-2416.1                                      15
                                       JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 16 of 21




 1   Dated this 19th day of November, 2018.             WELLS, ANDERSON & RACE, LLC
 2                                                       /s/ L. Michael Brooks, Jr.
                                                    By: ________________________
 3                                                      Mary A. Wells
                                                        L. Michael Brooks, Jr.
 4
                                                        1700 Broadway, Suite 1020
 5                                                      Denver, CO 80290
 6
                                                        Steven M. Aaron
 7                                                      DENTONS US LP
                                                        2398 East Camelback Road, Suite 850
 8                                                      Phoenix, AZ 85016

 9                                                      Jayme C. Long
                                                        Denisse Lopez Campa
10
                                                        601 South Figueroa Street, Suite 2500
11                                                      Los Angeles, CA 90017

12                                                      Attorneys for 3M Company
13

14
     Dated this 19th day of November, 2018.             THE BREBNER LAW FIRM, P.C.
15
                                                         /s/ Bartlet A. Brebner
                                                    By: ________________________
16                                                      Bartlet A. Brebner
                                                        4647 North 32nd Street, Suite 285
17                                                      Phoenix, AZ 85018
18                                                      Attorneys for Ace Hardware Corporation
19

20
     Dated this 19th day of November, 2018.             RESNICK & LOUIS, P.C.
21
                                                          /s/ Carol M. Romano
                                                    By: ________________________
22                                                      Carol M. Romano
23                                                      8111 E. Indian Bend Rd.
                                                        Scottsdale, AZ 85250
24
                                                        Attorneys for Autozone, Inc.
25

26

27

28
     4839-6145-2416.1                                  16
                                   JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 17 of 21




     Dated this 19th day of November, 2018.             THE MAEROWITZ LAW FIRM
 1
                                                         /s/ Joseph Greenslade
                                                    By: ________________________
 2                                                      Kim R. Maerowitz
 3                                                      Joseph Greenslade
                                                        15300 N. 90th Street, Suite 200
 4                                                      Scottsdale, AZ 85260

 5                                                      Attorneys for CertainTeed Corporation
 6

 7
                th
 8 Dated this 19 day of November, 2018.                 THE CAVANAGH LAW FIRM

 9                                                        /s/ Richard W. Mear
                                                    By: ________________________
                                                        Richard W. Mear
10                                                      Karen N. Wohlgemuth
                                                        1850 North Central Avenue, Suite 2400
11
                                                        Phoenix, AZ 85004
12
                                                        Attorneys for Genuine Parts Company and
13                                                      Probuild Holdings LLC
14

15
     Dated this 19th day of November, 2018.             MEAGHER & GEER, P.L.L.P.
16
                                                          /s/ John C. Hendricks
                                                    By: ________________________
17                                                      John C. Hendricks
                                                        Kathleen L. Beiermeister
18                                                      8800 N. Gainey Center Drive, Suite 261
                                                        Scottsdale, AZ 85258
19

20                                                      Attorneys for Ingersoll-Rand Company

21

22   Dated this 19th day of November, 2018.             SNELL & WILMER LLP
23                                                        /s/ Kelly L. Wilkins
                                                    By: ________________________
24                                                      Kelly L. Wilkins
                                                        One Arizona Center
25                                                      400 E. Van Buren St.
                                                        Phoenix, AZ 85004
26
                                                        Attorneys for Parker-Hannifin Corporation
27

28
     4839-6145-2416.1                                  17
                                   JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 18 of 21




     Dated this 19th day of November, 2018..            LEWIS BRISBOIS BISGAARD & SMITH LLP
 1
                                                          /s/ Ronald L. Hellbusch
                                                    By: ________________________
 2                                                      Shawn M. Petri
 3                                                      Ronald L. Hellbusch
                                                        2929 North Central Avenue
 4                                                      Phoenix Plaza Tower II, Suite 1700

 5                                                      Attorneys for Union Carbide Corporation
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4839-6145-2416.1                                  18
                                   JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 19 of 21



 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on November 20, 2018, I electronically transmitted the attached document to
 3   the Clerk’s Office using the CM/ECF System for filing, which caused the parties or counsel to be served
 4   by electronic means, as more fully reflected on the Notice of Electronic Filing.
 5
                                                               /s/ Rajeev K. Mittal
                                                         By: ________________________
 6
                                                             Rajeev K. Mittal
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4839-6145-2416.1                                    19
                                     JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 20 of 21

                                                         SERVICE LIST

 1   3M COMPANY f/k/a MINNESOTA MINING AND                           GENUINE PARTS COMPANY (sued individually and
     MANUFACTURING, a Delaware Corporation with its                  as successor-in-interest to NATIONAL AUTOMOTIVE
 2   principal place of business in the State of Minnesota           PARTS ASSOCIATION a/k/a NAPA), a Georgia
     Steven M. Aaron                                                 Corporation with its principal place of business in the State
 3   DENTONS US LP                                                   of Georgia
     2398 East Camelback Road, Suite 850                             Richard W. Mear
 4   Phoenix, AZ 85016                                               Karen N. Wohlgemuth
                                                                     THE CAVANAGH LAW FIRM
 5                                                                   1850 North Central Avenue, Suite 2400
     Jayme C. Long                                                   Phoenix, AZ 85004
     Denisse Lopez Campa                                             rmear@cavanaghlaw.com
 6                                                                   kwohlgemuth@cavanghlaw.com
     DENTONS US LLP
 7   601 South Figueroa Street, Suite 2500
     Los Angeles, CA 90017
     jayme.long@dentons.com                                          INGERSOLL-RAND COMPANY, a New Jersey
 8                                                                   Corporation with its principal place of business in the State
     denisse.lopezc@dentons.com
                                                                     of North Carolina
 9   Mary A. Wells                                                   John C. Hendricks
     L. Michael Brooks, Jr.                                          Kathleen L. Beiermeister
10   WELLS, ANDERSON & RACE, LLC                                     MEAGHER & GEER, P.L.L.P.
     1700 Broadway, Suite 1020                                       8800 N. Gainey Center Drive, Suite 261
11   Denver, CO 80290                                                Scottsdale, AZ 85258
     mwells@warllc.com                                               jhendricks@meagher.com
12   mbrooks@warllc.com                                              kbeiermeister@meagher.com

13                                                                   PARKER-HANNIFIN CORPORATION (sued
     ACE HARDWARE CORPORATION, a Delaware                            individually and as successor-in-interest to SACOMO-
14   Corporation with its principal place of business in the State   SIERRA, INC.) an Ohio Corporation with its principal
     of Illinois                                                     place of business in the State of Ohio
15   Bartlet A. Brebner                                              Kelly L. Wilkins
     THE BREBNER LAW FIRM, P.C.                                      SNELL & WILMER LLP
16   4647 North 32nd Street, Suite 285                               One Arizona Center
     Phoenix, AZ 85018                                               400 E. Van Buren St.
     bbrebner@brebnerlaw.com                                         Phoenix, AZ 85004
17
                                                                     kwilkins@swlaw.com
                                                                     docket@swlaw.com
18                                                                   khommel@swlaw.com
     AUTOZONE, INC. f/k/a AUTO SHACK INC., a Nevada
19   Corporation with its principal place of business in the State
     of Tennessee                                                    PROBUILD HOLDINGS LLC, (sued individually and as
     Carol M. Romano                                                 successor-in-interest to LANOGA CORPORATION,
20   RESNICK & LOUIS, P.C.                                           successor-in-interest to BABBITT BROTHERS
     8111 E. Indian Bend Rd.                                         TRADING COMPANY), a Delaware Corporation with its
21   Scottsdale, AZ 85250                                            principal place of business in the State of Texas
     cromano@rlattorneys.com                                         Richard W. Mear
22                                                                   Karen N. Wohlgemuth
                                                                     THE CAVANAGH LAW FIRM
23   CERTAINTEED CORPORATION, a Delaware                             1850 North Central Avenue, Suite 2400
     Corporation with its principal place of business in the State   Phoenix, AZ 85004
24   of Pennsylvania                                                 rmear@cavanaghlaw.com
     Kim R. Maerowitz                                                kwohlgemuth@cavanghlaw.com
25   THE MAEROWITZ LAW FIRM
     15300 N. 90th Street, Suite 200
26   Scottsdale, AZ 85260
     kmaerowitz@maerowitzlaw.com
27

28
     4839-6145-2416.1                                            20
                                             JOINT [PROPOSED] CASE MANAGEMENT PLAN
             Case 3:18-cv-08214-SMB Document 67 Filed 11/20/18 Page 21 of 21

                                                         SERVICE LIST

 1   UNION CARBIDE CORPORATION, a New York
     Corporation with its principal place of business in the State
 2   of Texas
     Ronald L. Hellbusch
 3   Shawn M. Petri
     LEWIS BRISBOIS BISGAARD & SMITH LLP
 4   2929 North Central Avenue
     Phoenix Plaza Tower II, Suite 1700
 5   Phoenix, AZ 85012
     Ronald.Hellbusch@lewisbrisbois.com
     Shawn.Petri@lewisbrisbois.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4839-6145-2416.1                                           21
                                            JOINT [PROPOSED] CASE MANAGEMENT PLAN
